In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-129 CV

____________________


IN RE R. WAYNE JOHNSON




Original Proceeding



MEMORANDUM OPINION (1)
	R. Wayne Johnson, who is an inmate confined in the Institutional Division of the
Texas Department of Criminal Justice, seeks mandamus relief to compel Barbara Adamick,
the Montgomery County District Clerk, to provide him with a free copy of litigation in
which he was not a named party.  The case in question, No. 00-06-03412-CV, was
affirmed on appeal. See Beasley v. Mollett, 95 S.W.3d 590 (Tex. App.-Beaumont 2002,
pet. denied). 
	The district clerk is not one of the persons against whom we may issue a writ of
mandamus other than to protect our jurisdiction, and the relator has not shown that the writ
is necessary to enforce our jurisdiction.  See Tex. Gov't Code Ann. § 22.221 (Vernon
2004). Therefore, the  relator has not shown that he is entitled to the relief sought. (2) 
	The petition for writ of mandamus, filed March 12, 2004, is DENIED.  
									PER CURIAM
Opinion Delivered March 25, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.

















1. Tex. R. App. P. 47.4.
2.   We note that R. Wayne Johnson has been declared to be a vexatious litigant and
is, therefore, subject to prefiling requirements.  See Tex. Civ. Prac. & Rem. Code Ann.
§ 11.001-.104 (Vernon 2002); In re Johnson, No. 09-07-0471-CV, 2003 WL 23096040 
(Tex. App.-Amarillo Dec. 30, 2003, mand. denied) (memorandum opin.).  One Court of
Appeals has extended the prefiling requirement to original proceedings filed in the Court
of Appeals.  In re Gordon, No. 01-03-00004-CV, 2003 WL 22110280 (Tex.
App.-Houston [1st Dist.] Sept. 4, 2003, orig. proceeding) (memorandum opin.).  We
express no opinion on the application of Civil Practice and Remedies Code §  11.103(b)
to mandamus petitions filed pursuant to Government Code  § 22.221.